Exhibit 10.21
EXECUTION VERSION



FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT


THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this "Amendment")
is made and entered into as of this 4th day of March, 2013 and is effective as
of March 4, 2013, by and between CBEYOND COMMUNICATIONS, LLC, a Delaware limited
liability company, as borrower (the "Borrower"), each of the other Loan Parties
signatory hereto and BANK OF AMERICA, N.A., a national banking association, as
Administrative Agent, Lender and L/C Issuer (the "Agent").


W I T N E S S E T H:


WHEREAS, the Borrower, Agent and Lender are parties to that certain Amended and
Restated Credit Agreement, dated as of May 2, 2012 (as amended, restated,
supplemented or modified from time to time, the "Credit Agreement"), pursuant to
which the Lender extended certain financial accommodations to the Borrower; and


WHEREAS, the Borrower has requested that the Agent and Lender, and the Agent and
Lender have agreed to, subject to the terms hereof, amend certain provisions of
the Credit Agreement, as more fully set forth herein;


NOW, THEREFORE, in consideration of the premises, the terms and conditions
contained herein, and other good and valuable consideration, the receipt,
adequacy and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:


1.    Definitions. All capitalized terms used herein and not expressly defined
herein shall have the same respective meanings given to such terms in the Credit
Agreement.
2.    Amendments to the Credit Agreement.
2.1    Section 1.01 of the Credit Agreement, “Defined Terms”, is hereby amended
by adding the following defined terms in alphabetical order:


“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination,
the ratio of (without duplication) (a) (i) Adjusted EBITDA, less (ii) any
expenditure paid in cash in respect of the purchase or other acquisition of any
fixed or capital asset, but excluding such expenditures, or portions thereof,
funded with proceeds of (x) Capital Leases or (y) Delayed Draw Term Loans or
Revolving Loans but in an aggregate outstanding amount not to exceed the amount
available to be drawn under the aggregate Delayed Draw Term Commitment, and less
(iii) the aggregate amount of federal, state, local and foreign income taxes
paid in cash, to (b) the sum of (i) Consolidated Interest Charges to the extent
paid in cash, plus (ii) Debt Amortization, in each case above, of or by Parent
and its Subsidiaries for the most recently completed Measurement Period.


“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, (b) all interest paid or
payable with respect to discontinued operations and (c) the portion of rent
expense under Capitalized Leases that is treated as interest in accordance with
GAAP, in each case, of or by the

\45640553

--------------------------------------------------------------------------------




Parent and its Subsidiaries on a consolidated basis for the most recently
completed Measurement Period.


“Debt Amortization” means the aggregate principal amount of all redemptions or
similar acquisitions for value of outstanding debt for borrowed money or
regularly scheduled principal payments, but excluding any such payments to the
extent refinanced through the incurrence of additional Indebtedness otherwise
expressly permitted under Section 7.03; provided that for purposes of
calculating Scheduled Amortization related solely to the Delayed Draw Term
Facility during the period from the First Amendment Effective Date through and
including September 30, 2015, such amount shall equal (a) the aggregate amount
of all outstanding Delayed Draw Term Loans as of the end of the applicable
Measurement Period divided by (b) three and one-half (3.50).


“First Amendment Effective Date” means March 4, 2013.


“Measurement Period” means, at any date of determination, the most recently
completed four (4) fiscal quarters of Parent.


2.2    Section 1.01 of the Credit Agreement, “Defined Terms”, is hereby further
amended by deleting the defined terms of “Availability Period” and “Maturity
Date” and replacing such terms with the following:


“Availability Period” means (a) in respect of the Revolving Facility, the period
from and including the Effective Date to the earliest of (i) the Maturity Date
for the Revolving Facility, (ii) the date of termination of the Revolving
Commitments pursuant to Section 2.05, and (iii) the date of termination of the
Commitment of each Revolving Lender to make Revolving Loans and of the
obligation of the L/C Issuer to make L/C Credit Extensions pursuant to Section
8.02 and (b) in respect of the Delayed Draw Term Facility, the period from and
including the Effective Date to the earliest of (i) December 31, 2014, (ii) the
date of termination of the Delayed Draw Term Commitments pursuant to Section
2.05 (iii) the Maturity Date for the Delayed Draw Term Facility, (iv) the date
of termination of the Commitments of the Delayed Draw Term Lenders to make
Delayed Draw Term Loans pursuant to Section 8.02 and (v) the date the amount of
the Available Commitment for the Delayed Draw Term Facility is $0.00.


“Maturity Date” means (a) with respect to the Revolving Facility, May 2, 2018
and (b) with respect to the Delayed Draw Term Facility, May 2, 2018, in each
case, or such earlier date as payment of the remaining outstanding principal
amount of the Loans or of all remaining and outstanding Obligations shall be due
(whether by acceleration or otherwise).


2.3    The first sentence of Section 2.01(a) of the Credit Agreement is hereby
amended by deleting such sentence in its entirety and replacing it with the
following:


“(a)    Delayed Draw Term Loans. Subject to the terms and conditions set forth
herein, each Delayed Draw Term Lender severally agrees to make up to nine (9)
loans (each such loan, a “Delayed Draw Term Loan”) to Borrower, in Dollars, from
time to time, on any Business Day during the Availability Period for the Delayed
Draw Term Facility, in an aggregate amount not to exceed such Delayed Draw Term
Lender’s Applicable Percentage of the Delayed Draw Term Facility.”


2.4    Section 2.06(a) of the Credit Agreement is hereby amended by deleting
such subsection in its entirety and replacing it with the following:

-2-
  



--------------------------------------------------------------------------------






“(a)    Delayed Draw Term Loans.
(i)    If $10,000,000 has been advanced to Borrower under the Delayed Draw Term
Facility on or prior to May 2, 2014, Borrower shall repay to the Delayed Draw
Term Lenders $588,235.29 on the last Business Day of each quarter, commencing on
June 28, 2014, and on the Maturity Date (which amounts shall be reduced as a
result of the application of prepayments in accordance with the order of
priority set forth in Section 2.04), unless accelerated sooner pursuant to
Section 8.02; provided, however, that the final principal repayment installment
of the Delayed Draw Term Loans shall be repaid on the Maturity Date for the
Delayed Draw Term Facility and in any event shall be in an amount equal to the
aggregate principal amount of all Delayed Draw Term Loans outstanding on such
date
(ii)    If on May 3, 2014 less than $10,000,000 has been advanced to Borrower
under the Delayed Draw Term Facility, Borrower shall repay to the Delayed Draw
Term Lenders an amount equal to 7.14% of the aggregate principal amount of all
Delayed Draw Term Loans outstanding (as of the end of the Availability Period
for the Delayed Draw Term Facility) on the last Business Day of each quarter,
commencing on March 31, 2015, and on the Maturity Date (which amounts shall be
reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.04), unless accelerated sooner pursuant
to Section 8.02; provided, however, that the final principal repayment
installment of the Delayed Draw Term Loans shall be repaid on the Maturity Date
for the Delayed Draw Term Facility and in any event shall be in an amount equal
to the aggregate principal amount of all Delayed Draw Term Loans outstanding on
such date.”
2.5    Section 6.01(b) of the Credit Agreement is hereby amended by deleting
such subsection in its entirety and replacing it with the following:


“(b)    as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of Parent
(commencing with the fiscal quarter ending March 31, 2012), a consolidated
balance sheet of Parent and its Subsidiaries as at the end of such fiscal
quarter, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal quarter and for the portion
of Parent’s fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, all in
reasonable detail, such consolidated statements to be certified by a Responsible
Officer of Parent as fairly presenting the financial condition, results of
operations, shareholders’ equity and cash flows of Parent and its Subsidiaries
in accordance with GAAP, subject only to normal year-end audit adjustments and
the absence of footnotes; and”


2.6    Section 6.12(a) of the Credit Agreement is hereby amended by deleting
such subsection in its entirety and replacing it with the following:


“(a)    Consolidated Fixed Charge Coverage Ratio. The Parent, together with its
Subsidiaries on a consolidated basis, shall not permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any Measurement Period ending as of the
end of any fiscal quarter of the Borrower to be less than 1.20 to 1.00.”
2.7     Section 6.12(c) of the Credit Agreement is hereby amended by deleting
such subsection in its entirety.

-3-
  



--------------------------------------------------------------------------------




2.8    Section 7.03(h) of the Credit Agreement is hereby amended by deleting
such subsection in its entirety and replacing it with the following:


“(h)    Indebtedness in respect of Capital Leases and Purchase Money
Indebtedness for fixed or capital assets within the limitations set forth in
Section 7.01(h), provided, however, that the aggregate amount of all
Indebtedness permitted under this Section 7.03(h) and under Section 7.03(i) at
any one time outstanding shall not exceed $60,000,000;”


2.9     Section 7.03(i) of the Credit Agreement is hereby amended by deleting
such subsection in its entirety and replacing it with the following:


“(i)    Indebtedness assumed in connection with Permitted Acquisitions,
provided, however, that (i) the aggregate amount of all Indebtedness permitted
under this Section 7.03(i) and under Section 7.03(h) at any one time outstanding
shall not exceed $60,000,000 and (ii) the aggregate amount of all Indebtedness
permitted under this Section 7.03(i) at any one time outstanding shall not
exceed $10,000,000; and”


3.    No Other Modification. Notwithstanding the agreement of the Agent and
Lender to the terms and provisions of this Amendment, the Loan Parties
acknowledge and expressly agree that the amendments contained in Section 2, are
limited to the extent expressly set forth herein and shall not constitute a
modification of the Credit Agreement or any other Loan Documents or a course of
dealing at variance with the terms of the Credit Agreement or any other Loan
Documents (other than as expressly set forth above) so as to require further
notice by the Agent or the Lender, or any of them, of its or their intent to
require strict adherence to the terms of the Credit Agreement and the other Loan
Documents in the future. All of the terms, conditions, provisions and covenants
of the Credit Agreement and the other Loan Documents shall remain unaltered and
in full force and effect except as expressly modified by this Amendment. The
Credit Agreement and each other Loan Document shall be deemed modified hereby
solely to the extent necessary to give effect to this Amendment.
4.    Representations and Warranties. The Borrower and each other Loan Party
hereby represent and warrant to and in favor of the Agent as follows:
(a)    each representation and warranty set forth in Article V of the Credit
Agreement, after giving effect to this Amendment, is hereby restated and
affirmed as true and correct in all material respects as of the date hereof,
except to the extent (i) previously fulfilled in accordance with the terms of
the Credit Agreement or (ii) relating specifically to the Closing Date or
otherwise inapplicable;


(b)    the Borrower and each other Loan Party has the power and authority (i) to
enter into this Amendment, and (ii) to do all acts and things as are required or
contemplated hereunder to be done, observed and performed by it;


(c)    this Amendment has been duly authorized, validly executed and delivered
by one or more Responsible Officers of the Loan Parties, and constitutes the
legal, valid and binding obligations of the Loan Parties, enforceable against
the Loan Parties in accordance with its terms, subject, as to enforcement of
remedies, to the following qualifications: (i) an order of specific performance
and an injunction are discretionary remedies and, in particular, may not be
available where damages are considered an adequate remedy at law, and
(ii) enforcement may be limited by bankruptcy, insolvency, liquidation,
reorganization, reconstruction and other similar laws affecting enforcement of
creditors' rights generally (insofar as any such law relates to the bankruptcy,
insolvency or similar event of any of the Loan Parties);

-4-
  



--------------------------------------------------------------------------------






(d)    the execution and delivery of this Amendment and performance by the Loan
Parties under the Credit Agreement, as amended hereby, does not and will not
require the consent or approval of any regulatory authority or governmental
authority or agency having jurisdiction over the Loan Parties which has not
already been obtained, nor be in contravention of or in conflict with the
organizational documents of the Loan Parties, or any provision of (i) any
statute, judgment or order, or (ii) any material indenture, instrument,
agreement, or undertaking, to which the Loan Parties are party or by which the
Loan Parties’ assets or properties are bound; and


(e)    no Default exists both before and after giving effect to this Amendment,
and there has been no Material Adverse Effect both before and after giving
effect to this Amendment.


5.    Conditions Precedent to Effectiveness of Amendment. The effectiveness of
this Amendment is subject to Agent’s receipt of the Loan Parties’ executed
signature page(s) to this Amendment and the Supplemental Fee Letter dated as of
the date hereof and payment of the fees set forth therein.


6.    Effect of Amendment; No Novation. Except as expressly set forth herein,
the Credit Agreement shall remain in full force and effect and shall constitute
the legal, valid, binding and enforceable obligation of the Loan Parties to the
Agent and Lender, and the Loan Parties hereby restate, ratify and reaffirm each
and every term and condition set forth in the Credit Agreement, as amended
hereby. The terms of this Amendment are not intended to and do not serve as a
novation as to the Credit Agreement or the Note or the indebtedness evidenced
thereby. The parties hereto expressly do not intend to extinguish any debt or
security interest created pursuant to the Credit Agreement or any document
executed in connection therewith. Instead it is the express intention to affirm
the Credit Agreement and the security created thereby.


7.    Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which, when so
executed and delivered, shall be deemed to be an original and all of which
counterparts, taken together, shall constitute but one and the same instrument.
Delivery of an executed signature page of this Amendment by facsimile
transmission or electronic transmission shall be as effective as delivery of a
manually executed counterpart hereof.


8.    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the successors and permitted assigns of the parties hereto.


9.    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAWS.


10.    Waiver, Release and Disclaimer. To induce the Lender and the Agent to
enter into this Amendment, the Loan Parties hereby waive and release any claim,
defense, demand, action or suit of any kind or nature whatsoever against the
Lender or the Agent arising on or prior to the date of this Amendment in
connection with the Credit Agreement or any of the other Loan Documents, or any
of the transactions contemplated thereunder, except that this Section 10 shall
not waive or release any of the Lender’s or the Agent’s contractual obligations
under the Credit Agreement or any of the other Loan Documents.


[Remainder of This Page Intentionally Left Blank]





-5-
  



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.






BORROWER:                CBEYOND COMMUNICATIONS, LLC,
                    a Delaware limited liability company




By:    /s/ J. Robert Fugate        
Name:    J. Robert Fugate
Title:    Executive Vice President and
Chief Financial Officer





CBEYOND
FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
SIGNATURE PAGE



--------------------------------------------------------------------------------






ADDITIONAL LOAN PARTIES:    CBEYOND, INC.,
                    a Delaware corporation
By:    /s/ J. Robert Fugate        
Name:    J. Robert Fugate
Title:    Executive Vice President and
Chief Financial Officer



CBEYOND
FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
SIGNATURE PAGE



--------------------------------------------------------------------------------




AGENT AND LENDER:
BANK OF AMERICA, N.A.





By:    /s/ Thomas M. Paulk        
Name:    Thomas M. Paulk
Title:    Senior Vice President











CBEYOND
FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
SIGNATURE PAGE

